14‐4208‐cr(L) 
United States v. Greenberg 
 
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                                
                                       August Term 2015 
 
            (Argued: January 11, 2016                    Decided: August 31, 2016) 
                                                   
                                 Nos. 14‐4208‐cr(L), 14‐4278‐cr(con) 
                                                   
                              –––––––––––––––––––––––––––––––––––– 
                                                   
                                    UNITED STATES OF AMERICA, 
                                                   
                                              Appellee, 
                                                   
                                                ‐v.‐ 
                                                   
                                        DANIEL GREENBERG, 
                                                   
                                        Defendant‐Appellant. 
                                                   
                              –––––––––––––––––––––––––––––––––––– 
 
Before:      STRAUB, LIVINGSTON, and CHIN, Circuit Judges. 
 
             Defendant‐Appellant  Daniel  Greenberg  appeals  from  a  corrected 
judgment  of  conviction,  entered  on  November  7,  2014,  in  the  United  States 
District Court for the Eastern District of New York (Spatt, J.).    Following a jury 
trial,  Greenberg  was  convicted  of  all  thirteen  counts  in  the  Superseding 
Indictment, including wire fraud, access device fraud, aggravated identity theft, 
and  money  laundering.    A  summary  order  issued  concurrently  with  this 
opinion  addresses  and  rejects  most  of  Greenberg’s  claims  on  appeal.    This 
opinion  addresses  two  of  Greenberg’s  challenges  to  his  conviction.    First,  we 
consider  whether  the  district  court  erred  in  denying  Greenberg’s  motion  to 

                                                 1 
dismiss  the  Superseding  Indictment  for  spoliation  of  evidence.    We  conclude, 
relying  on  Arizona  v.  Youngblood,  488  U.S.  51  (1988),  that  Greenberg  failed  to 
show  bad  faith,  so  that  his  motion  was  properly  denied.    Second,  we  consider 
whether  the  district  court  erred  in  denying  Greenberg’s  motion  to  dismiss  the 
wire fraud counts because of a “lack of convergence” between the parties injured 
and those deceived by Greenberg’s scheme.    Here, we join our sister circuits and 
decline  to  find  the  existence  of  a  convergence  requirement  for  wire  fraud.   
Accordingly, the judgment of conviction is AFFIRMED. 
 
FOR APPELLEE:                              CHARLES  N.  ROSE,  David  C.  James,  Walter 
                                           M.  Norkin,  Assistant  United  States 
                                           Attorneys,  New  York,  N.Y.,  for  Robert  L. 
                                           Capers,  United  States  Attorney  for  the 
                                           Eastern District of New York, for the United 
                                           States of America. 
 
FOR DEFENDANT‐APPELLANT:                   ERIC  M.  CREIZMAN,  Creizman  PLLC,  New 
                                           York, N.Y., for Daniel Greenberg. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      This  appeal  arises  from  Daniel  Greenberg’s  conviction  of  wire  fraud, 

access  device  fraud,  aggravated  identity  theft,  and  money  laundering  in 

connection with a scheme to make unauthorized credit card charges to the credit 

cards of customers of Greenberg’s digital retail company, Classic Closeouts, LLC 

(“CCL”).    During  the  summer  of  2008,  there  were  approximately  77,000 

unauthorized charges to these customer cards, totaling approximately $5 million, 

all  supposedly  related  to  a  “Frequent  Shopper  Club”  program  at  CCL.   

Following a civil case brought by the Federal Trade Commission (“FTC”) and a 


                                           2 
criminal investigation, the Government filed a Superseding Indictment, charging 

Greenberg with eight counts of wire fraud, in violation of 18 U.S.C. § 1343; one 

count  of  access  device  fraud,  in  violation  of  18  U.S.C.  §§ 1029(a)(5)  and 

1029(c)(1)(A)(ii); one count of aggravated identity theft, in violation of 18 U.S.C. 

§§ 1028A(a)(1),  1028A(b),  1028A(c),  and  1028A(c)(5);  and  three  counts  of  money 

laundering  through  unlawful  monetary  transactions,  in  violation  of  18  U.S.C. 

§ 1957(a).    Greenberg  was  convicted  of  all  counts  in  January  2014,  after  a  jury 

trial.   

        This  opinion  addresses  two  of  Greenberg’s  arguments  on  appeal.1    First, 

Greenberg contends that the district court erred in denying his motion to dismiss 

the Superseding Indictment for spoliation of evidence.    Next, he argues that the 

wire  fraud  counts  should  have  been  dismissed  because  of  a  “lack  of 

convergence”  between  the  parties  injured  and  those  deceived  by  the  “Frequent 

Shopper Club” scheme.    We reject both arguments and, accordingly, affirm the 

judgment of conviction. 

         

         



      Greenberg  raises  additional  arguments  that  are  addressed  and  rejected  in  a 
        1 

summary order issued concurrently with this opinion. 

                                             3 
                                          BACKGROUND 

                                  I.    Factual Background2 

       From  2002  until  2009,  Greenberg  owned  and  operated  CCL,  an  Internet 

retailer  of  discounted  clothing  and  other  merchandise.    Greenberg  served  as 

CCL’s  president  and  managing  member,  and  was  the  sole  signatory  on  CCL’s 

accounts.    CCL  operated  from  110  West  Graham  Avenue  in  Hempstead,  New 

York  (“the  Premises”).    CCL  maintained  a  website,  classiccloseouts.com,  from 

which  it  sold  its  merchandise. 3     The  website  was  certified  by  TRUSTe,  an 

independent  organization  that  certifies  the  privacy  practices  of  its  Internet 

licensees.4     




       2     The  factual  background  regarding  the  crimes  of  which  Greenberg  was 
convicted  is  derived  from  the  testimony  and  evidence  presented  at  Greenberg’s  trial.   
Additional  background  is  based  upon  the  record  and  is  undisputed  or  attributed  to  a 
particular party, as noted.       
          
         3   CCL’s  goods  were  also  included  on  aggregator  retail  websites,  including 

Shop.com, which compile a searchable digital database of the items offered on, and link 
to, multiple merchants’ websites. 
           

         4  The TRUSTe certification gives a website the right to post the TRUSTe logo on 

its  site,  as  an  indication  of  the  reliability  of  its  privacy  practices.    TRUSTe  has  a 
consumer privacy‐related dispute resolution service, which allows consumers to report 
complaints about its licensees so that TRUSTe can then investigate and identify whether 
the  licensee  should  be  required  to  take  any  corrective  measures  to  remain  in  the 
program.     
        



                                                4 
       In order to process credit or debit card charges for purchased items, CCL 

maintained  a  merchant  account  with  Bank  of  America  Merchant  Services 

(“BAMS”).5    In  2006,  CCL  entered  into  an  agreement  with  Cynergy  Data,  LLC 

(“Cynergy”) to serve as CCL’s payment processor, an intermediary between the 

acquiring  bank—BAMS—and  the  merchant—CCL.    The  agreement  established 

a  fee  schedule  that  included  a  “rolling  reserve,”  an  amount  of  money  set  in 

reserve  by  the  payment  processor  to  offset  any  “chargebacks”  incurred  by  the 

merchant.    A chargeback occurs when a cardholder contacts his issuing bank to 

dispute  a  charge  appearing  on  his  account  statement,  and  the  issuing  bank 

charges  that  amount  back  to  the  acquiring  bank.    A  “reversal”  occurs  when  a 

merchant is able to prove the legitimacy of the initial transaction, and the charge 

reappears on the cardholder’s account (thus reversing the chargeback).     

A.     The Scheme 

       In the first part of 2008, during a period of declining sales volume at CCL, 

Greenberg  called  Jason  Mizrahi,  a  CCL  graphic  designer,  to  task  him  with 

creating a template, supposedly for distribution to customers, to promote a CCL 

       5 This  opinion  uses  two  terms  to  refer  to  the  actors  who  execute  these 
transactions.    An  “issuing  bank”  is  a  financial  institution  that  issues  credit  and  debit 
cards  to  customers.    An  “acquiring  bank”  is  a  financial  institution  that  enters  into 
agreements with merchants enabling them to accept and process credit card charges for 
payment.    In this case, BAMS served as the acquiring bank.   

                                                 5 
“Frequent  Shopper  Club.”    This  was  unusual,  as  Mizrahi  generally  received 

assignments from his direct supervisor, head graphic designer Lisa Chin, and not 

Greenberg.    Mizrahi  designed  the  promotion  template  and  provided  it  to 

Greenberg,  but  the  designer  never  saw  his  work  product  on  the  CCL  website.   

Greenberg  did,  however,  send  the  template  to  Venkata  Chittabathini,  a  CCL 

computer  programmer,  and  directed  him  to  create  a  program  for  charging 

customer  credit  cards  in  connection  with  the  membership  program.    Notably, 

despite  these  undertakings  by  Greenberg,  other  CCL  employees  who  were 

otherwise  heavily  involved  in  CCL’s  marketing  and  sales  (including  CCL’s 

customer  service  manager,  Simcha  Geller,  its  warehouse  manager,  Alejandro 

Rubenstein,  and  Chin)  never  discussed  the  Frequent  Shopper  Club  with 

Greenberg or were ever directly informed of its existence.6     

       During  the  summer  of  2008,  CCL  received  an  influx  of  complaints  from 

customers  asserting  that  their  credit  cards  had  been  charged  even  though  they 

had  not  placed  an  order  with  CCL.    Customers  making  such  complaints 

       6 This  was  unusual.    Chin  was  normally  responsible  for  creating  marketing 
materials  that  were  posted on  the company’s website and  emailed  to customers.    She 
was unaware of the Frequent Shopper Club and never saw any promotion for the club 
even  though  she  checked  the  CCL  website  daily  and  reviewed  CCL’s  promotional 
emails.    Similarly,  Geller  maintained  an  email  account  specifically  to  monitor  CCL’s 
advertisements and promotions, but he never received any email concerning a frequent 
shopper club.     

                                               6 
testified at trial that they had made at least one purchase from CCL in the past, 

and  they  were  unaware  that  CCL  had  retained  their  credit  card  information.   

Numerous  customers  attempted  to  contact  CCL  about  the  charges  during  this 

period, but their calls and voicemails frequently went unanswered.    Charged in 

amounts  ranging  from  $29.99  to  $79.99,  various  of  these  customers  testified  at 

trial that they had never joined a frequent shopper club and had never received 

promotional  emails  or  any  other  communication  from  CCL  concerning  such  a 

club.     

        As  complaints  mounted,  Geller  informed  Greenberg  about  the  influx 

sometime  in  June  2008.7    Greenberg  responded  that  a  computer  programmer 

was  working  on  the  problem,  a  computer  glitch.    Even  as  Geller  noted  the 

questionable  transactions  continuing  to  increase—he  testified  that  they 

eventually  reached  tens  of  thousands  of  dollars  a  day—Greenberg  never 

mentioned  the  Frequent  Shopper  Club  in  his  discussions  with  Geller  about  the 




        7 Chin  also  raised  the  issue  with  Greenberg,  who  suggested  to  her  that  these 
unauthorized charges were occurring because of fraud by “some other company” or a 
“test”  conducted  by  a  “credit  card  company”  that  “wasn’t  supposed  to  go  out 
and . . . did  by  accident.”    App’x  509‐11.    In  fact,  an  unauthorized  CCL  charge  of 
$39.99  appeared  on  Chin’s  own  credit  card  statement,  but  Greenberg  instructed 
Chittabathini to remove it after Chin complained.     
         

                                               7 
issue. 8     Greenberg,  however,  did  ask  Geller  whether  payment  for  these 

transactions had come into the company’s bank accounts.     

       During  this  period,  other  companies  that  had  a  relationship  with 

CCL—TRUSTe,  Cynergy,  and  Shop.com—noticed  increased  consumer 

complaints  regarding  unauthorized  charges  and  began  to  make  inquiries.   

Greenberg  provided  inconsistent  explanations  to  each  company.    Thus, 

Greenberg  told  a  TRUSTe  compliance  officer  that  the  charges  were  due  to  a 

computer glitch that had occurred over the Fourth of July weekend, affecting “at 

most  100  consumers,”  all  of  whom  had  been  or  would  be  given  chargebacks.9   

App’x  261.    In  a  follow‐up  email,  Greenberg  mentioned  the  Frequent  Shopper 

Club, claiming that CCL had been offering it to customers “for years at various 

times  and  in  various  formats”  and  that  “thousands  of  previous  members  [had] 

gladly paid and renewed yearly for several years already.”    App’x 269.    In July, 

Greenberg  explained  to  Cynergy  that  the  chargebacks  were  due  to  customers 

who  initially  joined  the  Frequent  Shopper  Club  but  were  disgruntled  because 

       8   Geller, who testified both that Greenberg was the only person at CCL with the 
ability  and  authorization  to  charge  a  customer’s  credit  card  and  that  he  could  do  so 
remotely, recounted that the first time he, Geller, saw a direct reference to the Frequent 
Shopper Club was in a bank document related to credit card chargebacks.     
 
        9   Greenberg’s  explanation  was  particularly  suspicious  because  TRUSTe  had 

received complaints before July 4, 2008.     

                                                8 
they were not able to get through to CCL’s customer service department because 

of the flood of interest in the program.    Last, when Shop.com inquired as to the 

“alarming  number  of  inquiries  from  customers”  about  unauthorized  charges, 

Greenberg  explained  that  the  charges  resulted  from  “a  promotion  offering 

consumers a members only shipping benefit.”    App’x 411‐12.    He specified that 

none  of  CCL’s  customers’  personally  identifiable  information  had  been 

compromised.    Ultimately,  owing  to  continuing  customer  complaints  and 

Greenberg’s  insufficient  explanations,  TRUSTe,  Cynergy,  and  Shop.com  all 

terminated their respective relationships with CCL.     

      Between  June  and  August  2008,  CCL  customers  incurred  over  77,000 

unauthorized  charges,  totaling  approximately  $5  million. 10     Approximately 

44,000  chargebacks  in  the  total  amount  of  about  $3.3  million  resulted  from 

customers  disputing  the  charges  with  the  issuing  banks.    Greenberg  defended 

the  validity  of  the  charges,  however,  causing  approximately  19,000  of  the 

chargebacks to be reversed, so that over $1.3 million of the unauthorized charges 

reappeared  on  customers’  credit  card  statements.    Between  July  and  August 




      10 There were, in fact, many more attempted CCL charges but many of the credit 
card  accounts  involved  had  been  closed  or  had  expired  before  the  charges  were 
attempted.     

                                            9 
2008, Greenberg transferred nearly $1 million from his CCL merchant account to 

various other bank accounts which he controlled.     

B.    The FTC Action 

      On June 24, 2009, the FTC filed a civil action against both Greenberg and 

CCL  in  the  United  States  District  Court  for  the  Eastern  District  of  New  York 

(Wexler, J.).    FTC v. Classic Closeouts, LLC, 09‐cv‐2692 (LDW).    The FTC alleged 

that Greenberg and CCL had engaged in “unfair or deceptive acts or practices in 

or affecting commerce,” 15 U.S.C. § 45(a), in violation of Section 5 of the FTC Act, 

by repeatedly charging customers’ credit cards without their authorization.    On 

June  29,  2009,  the  district  court  entered  a  temporary  restraining  order  (“TRO”) 

against  CCL,  and  appointed  a  temporary  receiver  (the  “Receiver”)  to  prevent, 

among other things, destruction of evidence.     

      The  Receiver  interviewed  Greenberg  at  the  Premises  the  very  next  day.   

According to the Receiver’s account of that interview, presented in a report to the 

district court later that summer, Greenberg claimed that in January 2009, he sold 

CCL  to  Hazen  NY  Inc.  (“Hazen”),  a  company  owned  by  CCL’s  former 

warehouse manager, Jonathan Bruk.    Greenberg indicated that after the sale he 




                                           10 
maintained  his  office  at  the  Premises  and  worked  as  a  consultant  to  Hazen.11   

The Receiver also reported that the FTC attempted to preserve evidence that day 

by imaging the hard drives of CCL computers, but FTC employees were unable 

to  image  everything  owing  to  power  failures.    When  the  FTC’s  computer 

specialist returned the next day to complete the task, he was denied access to the 

premises.     

       In  her  report  to  the  district  court,  dated  August  20,  2009,  the  Receiver 

concluded  that  the  sale  of  CCL  to  Hazen  “may  be  a  sham”  and  that  “CCL’s 

operations may be continuing through the [n]ew [d]efendants.”12    Gov’t App’x 

14.    The  report  explained  that  the  original  defendants  had  failed  to  cooperate 

with  the  Receiver,  as  the  TRO  required,  by  “failing  to  provide  repeatedly 

requested  documentation  about  the . . . assets  and  transfers  of  money  and 

property.”    Id.    Next,  the  report  indicated  that  the  Receiver  had  found  “no 

evidence  of  a  legitimate  transfer  of  ownership  of  CCL.”    Id.  at  15.    The  report 

explained  that  although  CCL  was  apparently  “not  operating,”  it  “may  [have 

       11 Greenberg  also  indicated  that  he  was  the  sole  owner  of  110  West  Graham 
Avenue Corporation, which leased and retained control over the Premises.     
       
      12  The  FTC  commenced  its  action  against  only  CCL  and  Greenberg.    In  its 

Amended  Complaint,  however,  the  FTC  named  several  additional  defendants:  IVAL 
Group,  LLC,  AYC  Holdings  Corp.,  110  West  Graham  Avenue  Corp.,  Bruk,  Hazen, 
Stephanie H. Greenberg, and YGC Enterprises, Inc.     

                                             11 
been] continuing its sales operations through certain of the [n]ew [d]efendants.”   

Id. at 17.    Last, the report detailed evidence of transfers of CCL’s assets to new 

defendants, and the failure to produce documents.     

      On  September  21,  2009,  CCL  was  evicted  from  the  Premises.    According 

to the Government, in that eviction, representatives of Bennett Moving, Storage 

and Evictions (“Bennett”) took possession of all of CCL’s property, including its 

computers and servers, and transferred it to United Storage, a storage facility in 

West Hempstead, New York.     

C.    The Criminal Investigation 

      The  criminal  investigation  began  in  February  2010,  some  seven  or  eight 

months after the FTC action commenced.    The Government asserts that on April 

14, 2010, Inspector Charles Schriver of the United States Postal Inspection Service 

contacted  Bennett,  the  company  that  had  taken  possession  of  CCL’s  property, 

and  was  informed  that  Greenberg  had  retrieved  it.    Inspector  Schriver  next 

contacted United Storage, which confirmed that the CCL property, including the 

computers and servers, had been removed in January 2010.    Schriver thereafter 

obtained copies of the previously‐imaged CCL hard drives from the FTC.    The 

FTC indicated to Schriver in an email that some of the data from CCL computers 




                                         12 
and servers had not been successfully acquired.    The FTC retained the originally 

imaged computer evidence in Washington, D.C.     

      Discussions  between  the  United  States  Attorney’s  Office  for  the  Eastern 

District  of  New  York  (“EDNY”)  and  Jason  Berland,  an  attorney  representing 

Greenberg, began months before Greenberg was first indicted in April 2012.    On 

January  12,  2012,  Berland,  one  of  numerous  successive  attorneys  who 

represented  Greenberg  in  connection  with  the  criminal  case,  emailed  Inspector 

Schriver  and  the  Assistant  United  States  Attorney  (“AUSA”)  handling  the 

investigation.    The email stated that Greenberg retained “back‐up copies of the 

servers  that  he  and  some  of  his  employees  were  able  to  access  at  Classic 

Closeouts,”  and  that  data  that  Berland  had  reviewed  with  Greenberg  and  also 

“discussed with a forensic analyst,” had been obtained from these back‐ups and 

would be provided to the Government.    Gov’t App’x 21.    Two weeks later, on 

January  26,  2012,  Berland  reported  that  Greenberg  possessed  “a  few  dozen 

gigabytes  of  data  to  be  analyzed”  and  indicated  that  he  would  obtain  the 

material for the Government to review.    Id. at 26.    On February 1, 2012, Berland 

again  emailed,  attesting  that  he  would  provide  “data  pertinent  to  establishing 

that  an  email  went  out  to  customers  and  that  there  were  legitimate  customer 




                                          13 
enrollments”  and  expressing  the  hope  that  this  “conclusive  proof”  would 

persuade  the  Government  not  to  move  forward  with  the  case.    Id.  at  35.   

Berland indicated that Greenberg was “finishing the process of copying the data 

to a back‐up drive” and that Berland would thereafter provide it.    Id.     

       Berland’s efforts did not ultimately dissuade the Government from seeking 

an  indictment.    More  pertinent  here,  the  Government  asserts  that  neither 

Greenberg nor his counsel indicated during this period leading up to indictment 

“that  Greenberg  lacked  the  evidence  to  prove  his  innocence  or  that  the  CCL 

computers and servers were in the possession or control of someone other than 

Greenberg.”    Gov’t  Br.  8.    At  the  conclusion  of  the  negotiations,  Berland 

thanked  the  AUSA  for  “extraordinary”  generosity  with  her  time  “over  the  past 

couple of months” during which these negotiations occurred.    Gov’t App’x 36. 

                                II.    Procedural History 

       On April 26, 2012, the Government filed a three‐count indictment against 

Greenberg  and  about  one  month  later  provided  him  with  its  initial  discovery 

letter,  which  indicated  that  “[t]he  replica  of  hard  drives  seized  by  the  Federal 

Trade  Commission  [was]  being  stored”  and  was  “available  for  copy.”    Letter 

Regarding  Discovery  at  8,  United  States  v.  Greenberg,  No.  12‐cr‐0301  (ADS) 




                                            14 
(E.D.N.Y.  May  30,  2012),  ECF  No.  27.    After  the  Government  filed  the 

Superseding  Indictment  in  November  2012,  Greenberg’s  new  lawyer,  John 

Wallenstein,  requested  an  adjournment  of  the  trial  date  so  that  he  could  obtain 

certain  records  from  Greenberg’s  former  attorneys  in  the  FTC  civil  proceeding, 

and  so  that  he  could  review  the  CCL  evidence  copied  by  the  FTC  in  June  2009 

and  the  associated  chain  of  custody  logs.    In  May  2013,  Wallenstein  contacted 

the  AUSA  to  inquire  about  the  original  CCL  computers  and  servers.    The 

Government responded that the FTC had left the original computers and servers 

on  CCL’s  premises  with  Greenberg  and  Bruk  and  that  it  did  not  know  where 

they were currently located.     

       On  June  13,  2013,  after  replacing  Wallenstein,  Greenberg  filed  a  motion 

seeking  dismissal  of  the  Superseding  Indictment  based  on  the  Government’s 

alleged  spoliation  of  evidence.13    In  a  declaration,  Greenberg  admitted  that  he 

had known, from June 2009, that the FTC had not captured all the CCL computer 

and  server  data.    Without  discussing  what  had  happened  with  the  computers 

and  servers  after  the  FTC’s  attempt  to  image  the  data,  he  also  declared  that  he 

learned  from  Wallenstein  in  May  2013  that  Wallenstein  had  inquired  and  been 

         Greenberg  also  filed  a  motion  to  dismiss  the  wire  fraud  counts  of  the 
       13  

Superseding Indictment – Counts One through Eight  –  on  May 24, 2013.    The  district 
court denied this motion after hearing argument on November 1, 2013.     

                                             15 
advised by the Government that the original computers and servers were not in 

Washington,  D.C.,  and  that  their  whereabouts  were  unknown.    Greenberg 

argued that though he had saved some data to his personal computer, including 

evidence of emails sent to customers, he could not introduce this evidence at trial 

because  he  would  not  be  able  to  establish  chain  of  custody  for  these  materials.   

The district court denied the motion without an evidentiary hearing, concluding 

that Greenberg had “failed to show bad faith on the part of the government” and 

that this showing was “[v]ery important for a spoliation motion.”    App’x 101‐02.     

       Trial commenced a few weeks later and spanned about three weeks.    On 

January  24,  2014,  the  jury  convicted  Greenberg  on  all  thirteen  counts  of  the 

Superseding  Indictment.14    On  October  31,  2014,  the  district  court  sentenced 

Greenberg  principally  to  84  months’  incarceration,  three  years’  supervised 

release,  and  restitution  in  the  sum  of  $1,125,022.58.    On November  7,  2014,  the 

district court entered a corrected judgment of conviction and order of forfeiture.   

This appeal followed.     




         The  only  evidence  that  Greenberg  introduced  in  putting  forth  his  defense  at 
       14 

trial was a set of bank records admitted pursuant to a stipulation.     

                                              16 
                                       DISCUSSION 

       This  opinion  addresses  two  of  Greenberg’s  claims  on  appeal:  (1)  whether 

the  Superseding  Indictment  should  have  been  dismissed  for  spoliation  of 

material  evidence  (or,  in  the  alternative,  whether  the  district  court  should  have 

held  an  evidentiary  hearing  concerning  the  prosecution’s  bad  faith);  and  (2) 

whether  the  Superseding  Indictment  fails  to  plead  a  legally  cognizable  wire 

fraud  scheme  under  18  U.S.C.  § 1343  because  there  is  a  lack  of  convergence 

between the intended victims of the scheme and the parties deceived. 

                                                I 

       We  first  consider  Greenberg’s  argument  that  the  Superseding  Indictment 

should  have  been  dismissed  based  on  spoliation  of  material  evidence—CCL’s 

computers and servers—or, in the alternative, that an evidentiary hearing should 

have been held concerning the prosecution’s bad faith.    We review for abuse of 

discretion a district court’s decision whether to dismiss a case on the ground that 

spoliation  of  evidence  has  deprived  the  defendant  of  a  fair  trial.    See  West  v. 

Goodyear  Tire  &  Rubber  Co.,  167 F.3d 776,  779  (2d  Cir.  1999).    We  will  reject  the 

district court’s factual findings in support of its decision only if they are clearly 

erroneous.    See  United  States  v.  Rahman,  189  F.3d  88,  139  (2d  Cir.  1999);  see  also 




                                               17 
United  States  v.  Morgenstern,  933  F.2d  1108,  1116  (2d  Cir.  1991).    Discerning  no 

error,  much  less  an  abuse  of  discretion,  in  the  district  court’s  decision,  we 

conclude that Greenberg’s argument is without merit.             

       A criminal defendant moving for dismissal on the basis of spoliation of the 

evidence  must  make  a  two‐pronged  showing  that  the  evidence  possessed 

exculpatory value “that was apparent before [it] was destroyed”and that it was 

“of  such  a  nature  that  the  defendant  would  be  unable  to  obtain  comparable 

evidence by other reasonably available means.”    California v. Trombetta, 467 U.S. 

479,  489  (1984);  see  also  United  States  v.  Rastelli,  870  F.2d  822,  833  (2d  Cir.  1989).   

In addition, while Brady v. Maryland, 373 U.S. 83 (1963), teaches that good or bad 

faith is irrelevant when the Government suppresses or fails to disclose material 

exculpatory  evidence,  when  the  Government  has,  instead,  failed  to  preserve 

evidentiary  material  that  is  “potentially  useful,”  such  failure  “does  not  violate 

due  process  ‘unless  a  criminal  defendant  can  show  bad  faith’”  on  the  part  of  the 

Government.    Illinois  v.  Fisher,  540  U.S.  544,  547‐48  (2004)  (quoting  Arizona  v. 

Youngblood, 488 U.S. 51, 58 (1988)).    Failure to satisfy any of these requirements, 

including a failure to show the Government’s bad faith, is fatal to a defendant’s 

spoliation  motion.    See  Rastelli,  870  F.2d  at  833;  see  also  United  States  v.  U.S. 




                                                 18 
Currency in the Amount of $228,536.00, 895 F.2d 908, 917 (2d Cir. 1990) (noting that 

“unless  a  defendant  can  show  bad  faith  .  .  .  destruction  of  potentially  useful 

evidence is not a denial of due process”).   

       At the outset, it is doubtful that Greenberg’s moving papers even raised a 

due process issue regarding the failure to preserve evidence.    As we have said 

in the past, “the record must first show that evidence has been lost and that this 

loss  is  ‘chargeable  to  the  State.’”  Rahman,  189  F.3d  at  139  (quoting  Colon  v. 

Kuhlmann,  865  F.2d  29,  30  (2d  Cir.  1988)).    The  FTC,  in  its  civil  investigation, 

sought  to  image  the  computer  hard  drives.    These  images  were  deficient  and 

incomplete in various ways—a fact that Greenberg admits to knowing at the time 

and  that  was  also  disclosed  to  the  defense  during  discovery.    Greenberg  now 

complains that the FTC acted negligently in imaging the drives.    Even assuming 

such negligence, however, at the time of the civil investigation only the FTC was 

involved  and  Greenberg  points  to  no  evidence  that  a  criminal  indictment  was 

directly contemplated.    See Rahman, 189 F.3d at 139‐40 (holding that the loss of 

recordings  made  without  the  awareness  of  the  criminal  investigators  could  not 

be  charged  to  the  prosecution).    And  while  he  asserts  in  his  opening  brief  that 

“the prosecution team was equally culpable for failing to take adequate steps to 




                                             19 
collect the original computers and servers,” Greenberg Br. 42, Greenberg points 

to  no  facts  consistent  with  this  assertion  and  does  not  provide  substantive 

support for his argument that the failure to collect evidence could ground a due 

process claim in circumstances analogous to those here.     

        Setting  this  problem  aside,  Greenberg’s  argument  still  fails.    We  may 

assume  arguendo  that  the  missing  computer  data  satisfied  Trombetta’s 

two‐pronged  test:  that  the  data  that  the  FTC  did  not  image  in  June  2009  was 

potentially  useful  to  the  defense  and  that  Greenberg  was  unable  to  obtain 

comparable evidence by reasonably available means.    Greenberg’s argument on 

appeal is nevertheless without merit because, as the district court concluded, the 

record is devoid of evidence that the Government acted in bad faith in failing to 

preserve  the  data.    See  United  States  v.  Pirre,  927  F.2d  694,  697  (2d  Cir.  1991) 

(noting that even assuming unpreserved evidence “might have been potentially 

useful” to the defense, “absent bad faith there is no violation”); Rastelli, 870 F.2d 

at 833 (noting that where “record is barren of proof that the government lost the 

evidence in bad faith,” “[o]n this ground alone, the missing‐evidence claim must 

fail”).   




                                              20 
       Greenberg’s  arguments  to  the  contrary  do  not  point  to  ways  in  which  he 

can  overcome  this  evidentiary  gap.    He  contends,  first,  that  “‘bad  faith’  in  the 

context  of  a  spoliation  motion  can  be  established  short  of  the  intentional 

destruction  of  documents”  by  mere  “carelessness  in  preserving  documents  of 

obvious  relevance  and  importance.”    Greenberg  Br. 41.    But  this  argument 

(even assuming that Greenberg could point to facts in support of it) is foreclosed 

by Youngblood, where the Supreme Court held that the loss of semen samples that 

were  of  obvious  potential  use  to  the  defense  did  not  deprive  the  defendant  of 

due process where this loss by police could “at worst be described as negligent.”   

488  U.S.  at  58;  see  also  Fisher,  540  U.S.  at  548  (holding  that  the  mere  fact  that 

destroyed  evidence  was  at  the  time  sought  in  a  pending  discovery  request  did 

not “eliminate[] the necessity of showing bad faith on the part of police”).15 

       Greenberg  next  attempts,  in  passing,  to  bolster  his  allegation  of  bad  faith 

with the claim that the information the FTC was unable to image was materially 


       15  Greenberg  relies  on  our  decision  in  United  States  v.  Grammatikos  to  argue  that 
the  appropriateness  of  sanctions  for  the  failure  to  preserve  evidence  depends  on  a 
case‐by‐case  assessment  of  the  Government’s  “culpability  for  the  loss,  together  with  a 
realistic appraisal of its significance when viewed in light of its nature, its bearing upon 
critical issues in the  case  and the strength of the government’s  untainted  proof.”    633 
F.2d 1013, 1020 (2d Cir. 1980).    Grammatikos, however, was decided before Youngblood 
and  must  be  read  in  light  of  this  subsequent  Supreme  Court  precedent.    Further, 
Greenberg fails to articulate how the Grammatikos test would be applied in the present 
case or to highlight facts that would support an alternate analysis. 

                                                 21 
exculpatory, not simply of potential use in his defense.    Greenberg Reply Br. 16.   

The “presence or absence of bad faith,” however, as the Supreme Court noted in 

Youngblood,  “necessarily  turn[s]  on  the  police’s  knowledge  of  the  exculpatory 

value  of  the  evidence  at  the  time  it  was  lost  or  destroyed.”    488  U.S.  at  56  n.*.   

Suffice it to say here, moreover, that Greenberg offers no facts in support of his 

conclusion  that  the  evidence  was  materially  exculpatory,  much  less  that  the 

Government  could  have  known  this  information.    Greenberg  relies  heavily  on 

the  district  court’s  observation,  before  trial,  that  while  Greenberg’s  motion  to 

dismiss  the  indictment  was  properly  denied  for  failure  to  show  bad  faith, 

Greenberg  satisfied  Trombetta’s  two  prongs  by  showing  that  the  missing 

computer  data  had  exculpatory  value  and  that  he  could  not  obtain  comparable 

evidence  through  other  reasonably  available  means.    The  district  court, 

however, did not conclude that the missing data was materially exculpatory, as 

opposed to potentially useful.    After hearing the evidence at trial, moreover, the 

court  observed,  in  denying  Greenberg’s  request  for  an  adverse  inference 

instruction regarding this missing evidence, that “[t]he evidence in this trial, the 

overwhelming evidence, is that the computers and servers would show evidence 




                                                22 
contrary,  against,  the  interests  of  the  defendant.”  App’x  576  (emphasis  added).   

We see no reason to disagree.   

       In  sum,  “the  record  is  barren  of  proof  that  the  government  [failed  to 

preserve] the evidence in bad faith.”    Rastelli, 870 F.2d at 833‐34.    As the district 

court noted, the record instead reveals, at most, that the FTC in a civil action had 

access  to  computer  data  that  was  not  successfully  imaged  on  the  first  attempt 

and  that  a  complete  image  was  never  thereafter  obtained  by  criminal 

investigators.    None  of  this  suggests  bad  faith  and  thus,  as  the  district  court 

concluded, there is no merit to Greenberg’s argument that he was denied a fair 

trial.    We  discern  no  error  in  this  conclusion,  nor  in  the  district  court’s  related 

determination not to hold an evidentiary hearing on the issue.    See United States 

v. Binday, 804 F.3d 558, 593 (2d Cir. 2015) (noting that a district court’s denial of 

evidentiary hearing is reviewed for abuse of discretion).     

                                               II 

       Greenberg  next  contends  that  the  district  court  erred  in  denying  his 

motion to dismiss the wire fraud counts in the Superseding Indictment, Counts 

One  through  Eight,  because  they  failed  to  articulate  a  legally  cognizable  wire 

fraud  scheme.    Specifically,  Greenberg  advances  the  “convergence  theory”  of 




                                               23 
wire fraud, which, he argues, requires the party defrauded and the party injured 

to be one and the same.    Here, Greenberg argues that because the Superseding 

Indictment  alleged  that  he  “lied  not  to  the  customers,  but  to  the  issuing  banks 

and  credit  card  processors  when  they  confronted  him  with  disputed  charges,” 

there was a “lack of convergence between the intended victim of the scheme and 

the  party  deceived.”    Greenberg  Br.  44.    We  review  de  novo  a  district  court’s 

denial of a motion to dismiss charges in an indictment.    United States v. Yousef, 

327 F.3d 56, 137 (2d Cir. 2003). 

       The federal mail and wire fraud statutes penalize using the mails or a wire 

communication  to  execute  “any  scheme  or  artifice  to  defraud,  or  for  obtaining 

money or property by means of false or fraudulent pretenses, representations, or 

promises.”    18 U.S.C. §§ 1341, 1343.    Thus, the “essential elements” of the crime 

are “(1) a scheme to defraud, (2) money or property as the object of the scheme, 

and (3) use of the mails or wires to further the scheme.”    Binday, 804 F.3d at 569 

(quoting Fountain v. United States, 357 F.3d 250, 255 (2d Cir. 2004)); see also United 

States v. Autuori, 212 F.3d 105, 115 (2d Cir. 2000).    As we have recently reiterated, 

“[t]he  gravamen  of  the  offense  is  the  scheme  to  defraud.”    United  States  ex  rel. 

OʹDonnell v. Countrywide Home Loans, Inc., 822 F.3d 650, 657 (2d Cir. 2016) (quoting 




                                             24 
Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008)); cf. Binday, 804 F.3d at 

569 (“’Because the mail fraud and the wire fraud statutes use the same relevant 

language, we analyze them the same way.’” (quoting United States v. Schwartz, 924 

F.2d 410, 416 (2d Cir. 1991))).     

       To that end, the wire fraud statute requires the Government to show proof 

of  a  “scheme  or  artifice  to  defraud,”  18  U.S.C.  §  1343,  “which  itself  demands  a 

showing that the defendant possessed a fraudulent intent,” but the Government 

need not prove “that the victims of the fraud were actually injured,” but only “that 

defendants  contemplated  some  actual  harm  or  injury  to  their  victims.”    United 

States v. Novak, 443 F.3d 150, 156 (2d Cir. 2006) (quoting United States v. Starr, 816 

F.2d  94,  98  (2d  Cir.  1987));  see  also  Neder  v.  United  States,  527  U.S.  1,  25  (1999) 

(noting that these fraud statutes “prohibit[] the ‘scheme to defraud,’ rather than 

the completed fraud”).    Nothing in these statutory texts, moreover, suggests that 

the scheme to defraud must involve the deception of the same person or entity 

whose money or property is the object of the scheme.    To the contrary, we agree 

with the First Circuit that the statutory language in both the mail and wire fraud 

statutes  “is  broad  enough  to  include  a  wide  variety  of  deceptions  intended  to 

deprive another of money or property” and “[w]e see no reason to read into the 




                                                25 
statutes an invariable requirement that the person deceived be the same person 

deprived of the money or property by the fraud.”    United States v. Christopher, 142 

F.3d 46, 54 (1st Cir. 1998).     

       We have never read the wire and mail fraud statutes as limited to schemes 

in  which  the  party  whose  money  or  property  is  the  object  of  the  scheme  is  the 

same  party  whom  a  fraudster  seeks  to  deceive.    Indeed,  we  have  declined 

opportunities to do so.    See Ideal Steel Supply Corp. v. Anza, 373 F.3d 251, 263 (2d 

Cir. 2004), revʹd in part, vacated in part on other grounds, 547 U.S. 451 (2006); United 

States  v.  Eisen,  974  F.2d  246,  253  (2d  Cir.  1992).    Greenberg  marshals  only  two 

Second Circuit cases in support of his argument: United States v. Evans, 844 F.2d 36 

(2d  Cir.  1988),  and United States v. Covino,  837  F.2d  65  (2d  Cir.  1988).    In  Evans, 

however,  although  we  observed  that  it  “seems  logical  that  the  deceived  party 

must lose some money or property,” 844  F.2d  at  39,  we specifically declined to 

adopt that proposition as an element of wire fraud.    Id. at 40 (“[T]he case before 

us today does not require us to decide this general question.”); see also Anza, 373 

F.3d  at  262‐63  (discussing,  among  other  cases,  Evans,  and  explaining  that 

although such cases discussed the convergence theory, “[t]his Court has not held 

that the civil‐RICO plaintiff who alleges mail fraud or wire fraud must have been 




                                              26 
the entity that relied on the fraud”); United States v. Novod, 923 F.2d 970, 974 (2d 

Cir. 1991), on reh’g, 927 F.2d 726 (2d Cir. 1991) (“Evans contended in part that the 

property  must  belong  to  the  deceived  party . . . .  We  did  not  reach  this 

question . . . .”).    And  Greenberg’s  reliance  on  Covino  is  likewise  inapposite,  as 

the language he cites was in consideration of a wholly different issue—namely, 

whether  the  withholding  of  material  information  concerning  breach  of  a 

fiduciary duty amounted to a deprivation of property under the statute.    See id., 

837 F.2d at 71‐72.     

       Thus, in this case we join at least four sister circuits and make clear that we 

reject  the  requirement  of  convergence urged by Greenberg: wire fraud does not 

require  convergence  between  the  parties  intended  to  be  deceived  and  those 

whose  property  is  sought  in  a  fraudulent  scheme. 16     Because  the  wire  fraud 


       16  We  join  the  First,  Fifth,  Seventh,  and  Eighth  Circuits.    See  United  States  v. 
Seidling,  737  F.3d  1155,  1161  (7th  Cir.  2013)  (“[T]his  Court  does  not  interpret  the  mail 
fraud  statute  as  requiring  convergence  between  the  misrepresentations  and  the 
defrauded  victims.”);  United  States  v.  McMillan,  600  F.3d  434,  450  (5th  Cir.  2010) 
(concluding that “[t]he Government was not required to prove that misrepresentations 
were  made  directly  to  any  of  the  victims”  in  pursuing  a  mail  fraud  conviction  where 
defendants filed false financial reports with the state department of insurance resulting 
in  risk  and  financial  loss  to  policyholders);  Christopher,  142  F.3d  at  54  (upholding  the 
wire fraud conviction of a defendant that deceived state insurance regulators, but that 
resulted in financial losses of policyholders, because it could find “no reason to read into 
the [mail and wire] statutes an invariable requirement that the person deceived be the 
same person deprived of the money or property by the fraud”); United States v. Blumeyer, 
114  F.3d  758,  768  (8th  Cir.  1997)  (concluding  that  “a  defendant  who  makes  false 

                                                 27 
statute does not impose a convergence requirement, the district court did not err 

in  denying  Greenberg’s  motion  to  dismiss  the  wire  fraud  counts  in  the 

Superseding  Indictment  for  failure  to  plead  a  legally  cognizable  scheme.    That 

the  Superseding  Indictment  alleges  that  Greenberg’s  misrepresentations  were 

directed at acquiring banks and others, but that the credit card holders were the 

intended victims of the scheme, is irrelevant.17    We reject Greenberg’s argument 

to the contrary. 

                                     CONCLUSION 

       For the foregoing reasons, and for those stated in the summary order that 

accompanies this decision, we AFFIRM the judgment of conviction. 




representations  to  a  regulatory  agency  in  order  to  forestall  regulatory  action  that 
threatens to impede the defendant’s scheme to obtain money or property from others is 
guilty  [of  violating the  mail  fraud statute]” even  though it was  the  policyholders  who 
incurred the financial losses).   
         
        17  The government also argues that, even if we were to adopt a convergence 

requirement, the Superseding Indictment, contrary to Greenberg’s claims, sufficiently 
alleged such convergence.    However, we have no need to address this contention in 
light of our holding today.   

                                             28